Name: 83/621/EEC: Commission Decision of 30 November 1983 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983D062183/621/EEC: Commission Decision of 30 November 1983 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums Official Journal L 350 , 13/12/1983 P. 0025 - 0025*****COMMISSION DECISION of 30 November 1983 on the rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums (83/621/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 concerning the implementation of Decision 83/516/EEC (2), and in particular Article 2 thereof, Whereas it is for the Commission to determine the rates of assistance towards expenditure on recruitment and employment premiums applicable for the 1984 financial year, as set out in Article 1 (c) of the above Regulation, HAS ADOPTED THIS DECISION: Article 1 The rates of assistance from the European Social Fund towards expenditure on recruitment and employment premiums in the 1984 financial year, as set out in Article 1 (c) of Regulation (EEC) No 2950/83 have been fixed per person and per week as follows: 1.2 // // (in national currencies) // Belgium: // Bfrs 1 590 // Denmark: // Dkr 335 // Germany: // DM 97 // Greece: // Dr 1 725 // France: // FF 205,50 // Ireland: // £ Irl 23 // Italy: // Lit 40 250 // Luxembourg: // Lfrs 1 890 // Netherlands: // Fl 101,50 // United Kingdom: // £ 19,50 Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 1983. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 289, 22. 10. 1983, p. 1.